By the Court:
The demurrer is well founded, for the reason that the declaration does not show any liability on the part of the defendants at the time of bringing suit. The declaration should not only state the breach complained of, but the non-payment of the amount due upon the specialty. The simplified form prescribed by our common-law rules makes it a necessary allegation that the sum claimed “ is still unpaid.”
As this essential requisite is wanting, the circuit court erred in overruling the demurrer, and the order appealed from must therefore be reversed.